                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         IN RE VANCE E. JOHNSON,
                                  11                                                      Case No. 21-00052 BLF (PR)
                                                           Petitioner.
                                  12                                                      JUDGMENT
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this case is dismissed without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.

                                  22   Dated: __April 28, 2021________                    ________________________
                                                                                          BETH LABSON FREEMAN
                                  23                                                      United States District Judge
                                  24
                                       Judgment
                                  25   PRO-SE\BLF\HC.21\000052Johnson_judgment

                                  26

                                  27

                                  28
